UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                       Plaintiff,                                ORDER

           - v. -                                           21 Civ. 3918 (PGG)

ALL MONIES, FUNDS AND ASSETS
CONTAINED IN MERRILL LYNCH
ACCOUNT XXXX7N02, HELD IN THE
NAME OF “AURELIA INFRASTRUCTURE,
INC.,” AND ALL FUNDS TRACEABLE
THERETO, INCLUDING ACCRUED
INTEREST,

                       Defendant-in-rem.


PAUL G. GARDEPHE, U.S.D.J.:

             By May 20, 2021, Plaintiff will submit a proposed order to show cause.

Dated: New York, New York
       May 6, 2021
                                                 SO ORDERED.


                                                 _______________________________
                                                 Paul G. Gardephe
                                                 United States District Judge
